Citation Nr: 9928917	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic headaches.

2.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his representative


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for headaches, and which denied service connection 
for a cervical spine disability characterized as stiff neck.  
The veteran's notice of disagreement was received in March 
1998.  A statement of the case was mailed to the veteran in 
March 1998.  The veteran's substantive appeal was received in 
June 1998.  The veteran testified before a hearing officer at 
the RO in July 1998.  

In June 1998, the veteran submitted a claim for entitlement 
to service connection for vitiligo.  As such, the Board 
refers this matter back to the RO for appropriate action.


REMAND

Chronic Headaches

In a January 1981 rating decision, the RO denied entitlement 
to service connection for chronic headaches based on a 
finding that there was no indication of any continuity of 
headaches since the veteran's discharge from service.  The 
veteran was provided notice of his procedural and appellate 
rights; however he did not submit a notice of disagreement in 
this regard.  The RO's January 1981 decision denying service 
connection for chronic headaches is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), an RO decision refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is another "disallowance" of a claim (the claim to 
reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet.App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's January 1981 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the Board 
must remand this case for the RO to consider the veteran's 
claim to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens the veteran's 
claim, the RO must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and, 
thereafter, if the claim is well-grounded, the RO should 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.


Cervical Spine Disability

At the outset, the Board makes no finding at this time 
whether or not this issue is well-grounded because there is a 
due process defect which must be addressed prior to an 
adjudication of service connection for a cervical spine 
disability.

The Board notes that the February 1998 rating decision denied 
service connection for a cervical spine disability 
characterized as "stiff neck."  Thereafter, the veteran 
perfected his appeal to that decision.  The Board notes that 
the RO's March 1998 statement of the case addressed the issue 
of entitlement to service connection for a stiff neck.  In 
July 1998, the veteran was afforded a personal hearing at the 
RO in July 1998 and presented testimony as to the two issues 
listed on the front page of this remand decision.  Likewise, 
the hearing officer noted that both issues were on appeal.  
Thereafter, the hearing officer made a determination only on 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
headaches.  The RO did not make a determination with regard 
to the issue of entitlement to service connection for a 
cervical spine disability.  Likewise, the July 1998 
supplemental statement of the case did not address the issue 
of service connection for a cervical spine disability as 
required under 38 C.F.R. §§ 19.31 and 19.37. 

The Board also notes that when the veteran submitted his 
February 1998 claim for entitlement to service connection for 
headaches and a stiff neck, the veteran's representative 
requested that all records be obtained from the Dorn VA 
Medical Center from 1966 to present pertaining to the 
veteran's treatment for headaches and stiff neck.  Medical 
records from the Dorn VA Medical Center were subsequently 
requested, however, the RO only requested records from 1997 
to present.  As such, it is unclear if the veteran received 
treatment from the Dorn VA Medical Center for headaches 
and/or a stiff neck from 1966 to 1997.  The Board notes that 
all VA records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In light of this, the 
Board finds that the RO should obtain all the veteran's VA 
treatment records since service to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records of the veteran, which are not 
currently in the claims file pursuant to 
Bell.  Specifically, the RO should 
request all treatment records of the 
veteran from the Dorn VA Medical Center 
from 1966 to present.

2.  The RO should again determine whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for headaches in light of 
Hodge and Elkins.  If the RO reopens the 
veteran's claim, the RO should determine 
if the veteran's claim for service 
connection is well-grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a cervical spine 
disability in light of the hearing 
testimony of record as well as any 
evidence added pursuant to this REMAND.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of all 
of the relevant evidence and a citation 
and discussion of the applicable laws and 
regulations in accordance with 38 C.F.R. 
§§ 19.31 and 19.37.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



